Exhibit 10.4


NOVELL, INC.
2009 OMNIBUS INCENTIVE PLAN


NONQUALIFIED STOCK OPTION GRANT AGREEMENT

        This NONQUALIFIED STOCK OPTION GRANT AGREEMENT (the “Agreement”), dated
as of _________ __, 20___ (the “Date of Grant”), is delivered by Novell, Inc.
(the “Company”) to _______________ (the “Grantee”).

RECITALS

        A.     The Novell, Inc. 2009 Omnibus Incentive Plan (the “Plan”)
provides for the grant of options to purchase shares of common stock of the
Company. Pursuant to the Non-Employee Director Remuneration and Expense
Reimbursement Summary, approved by the Board of Directors of the Company (the
“Board”), the Compensation Committee of the Board has approved a stock option
grant as an inducement for the Grantee to promote the best interests of the
Company and its stockholders. A copy of the Plan is available on the Company’s
intranet site at
https://innerweb.novell.com/organizations/finance/shareholder_services/.

        B.        The Plan is administered by the Committee (as defined in the
Plan).

        NOW, THEREFORE, the parties to this Agreement, intending to be legally
bound hereby, agree as follows:

1.     Grant of Option. Subject to the terms and conditions set forth in this
Agreement and in the Plan, the Company hereby grants to the Grantee a
nonqualified stock option (the “Option”) to purchase ___________ shares of
common stock of the Company (“Shares”) at an exercise price of $_________ per
Share. The Option shall become exercisable according to Paragraph 2 below and
its term shall be as set forth in Paragraph 3 below. In no event, however, will
the Option expire later than the Termination Date (as defined below in Paragraph
3).

2.     Exercisability of Option.

        (a)     Except as otherwise provided in subparagraphs 2(b) or 2(c)
below, the Option shall vest and become exercisable over two (2) years with 50%
of the Shares subject to the Option vesting on the first annual anniversary of
the Date of Grant and 50% of the Shares subject to the Option vesting on the
second annual anniversary of the Date of Grant, provided that the Grantee is a
Director (as defined in the Plan) of the Company on such dates.

The exercisability of the Option is cumulative, but shall not exceed 100% of the
Shares subject to the Option. If the foregoing schedule would produce fractional
Shares, the number of Shares for which the Option becomes exercisable shall be
rounded down to the nearest whole Share.

--------------------------------------------------------------------------------

        (b)     Immediately upon the Grantee’s death while a Director of the
Company, the Option shall vest and become exercisable with respect to all Shares
that would have vested during the twelve (12) months following such death if the
Grantee had remained a Director of the Company.

        (c)     Immediately upon the effective date of the Retirement (as
defined below) of the Grantee (i.e., the last date of the Grantee’s service as a
Director of the Company), the Option shall vest and become exercisable. For
purposes hereof, “Retirement” means a person who resigns as a Director of the
Company at an age of 73 or older.

3.     Term of Option.

        (a)     The Option shall have a term of eight (8) years from the Date of
Grant and shall terminate at the expiration of that period (the “Termination
Date”), unless it is terminated at an earlier date pursuant to the provisions of
this Agreement or the Plan.

        (b)     The Option shall automatically terminate upon the happening of
the first of the following events:

                 (i)     The expiration of the six-month period after the
Grantee ceases to be a Director of the Company if the departure from the Board
is for any reason other than death, Retirement, Disability (as defined below),
or Cause (as defined in the Plan).

                 (ii)     The expiration of the one-year period after the
Grantee ceases to be a Director of the Company if the Grantee dies while serving
as a Director of the Company.

                 (iii)     The expiration of the one-year period after the
Grantee ceases to be a Director of the Company on account of the Grantee’s
Retirement from the Board.

                 (iv)     The expiration of the one-year period after the
Grantee ceases to be a Director of the Company on account of the Grantee’s
Disability. For purposes hereof, “Disability” means total and permanent
disability as defined in Section 22(e)(3) of the Internal Revenue Code of 1986,
as amended.

                 (v)     The date on which the Grantee ceases to be a Director
of the Company for Cause. In addition, notwithstanding the prior provisions of
this Paragraph 3, if the Grantee engages in conduct that constitutes Cause after
the Grantee ceases to be a Director, the Option shall immediately terminate.

Notwithstanding the foregoing, in no event may the Option be exercised after the
eighth (8th) anniversary of the Date of Grant. Any portion of the Option that is
not exercisable at the time the Grantee ceases to be a Director of the Company
shall immediately terminate.

--------------------------------------------------------------------------------

4.     Exercise Procedures.

        (a)     Subject to the provisions of Paragraphs 2 and 3 above, the
Grantee may exercise part or all of the exercisable Option by (i) delivering to
the Shareholder Services Department of the Company written notice of intent to
exercise (the “Exercise Notice”), which shall state the election to exercise the
Option, the number of Shares in respect of which the Option is being exercised
(the “Exercised Shares”), the method of payment, and such other representations
and agreements as may be required by the Company pursuant to the provisions of
the Plan; (ii) through use of the on-line service designated by the Company
(currently E*TRADE stock Plans); or (iii) through the services of a broker of
the Director’s own choosing, who will contact the Shareholder Services
Department to make the necessary arrangements . A condition of the issuance of
the Shares as to which an Option shall be exercised shall be the payment of the
aggregate exercise price. The aggregate exercise price of any exercised Option
shall be payable to the Company in accordance with one of the following methods:
(i) in cash or its equivalent; (ii) by tendering (either by actual delivery or
attestation) previously acquired Shares, which have been owned by the Grantee
for at least six months prior to such delivery, having an aggregate Fair Market
Value (as defined in the Plan) at the time of exercise equal to the aggregate
exercise price; (iii) by a cashless (broker-assisted) exercise; (iv) by any
combination of (i), (ii) and (iii); or (v) any other method approved or accepted
by the Committee in its sole discretion. The Committee may impose from time to
time such limitations as it deems appropriate on the use of Shares of the
Company for the payment of the aggregate exercise price.

        (b)     The obligation of the Company to deliver Shares upon exercise of
the Option shall be subject to all applicable laws, rules, and regulations and
such approvals by governmental agencies as may be deemed appropriate by the
Committee, including such actions as Company counsel shall deem necessary or
appropriate to comply with relevant securities laws and regulations.

        (c)     All obligations of the Company under this Agreement shall be
subject to the rights of the Company as set forth in the Plan to withhold
amounts required to be withheld for any taxes, if applicable.

5.     Change of Control. If a Change of Control (as defined in the Plan)
occurs, the provisions of the Plan applicable to a Change of Control shall apply
to the Option.

6.     Restrictions on Exercise. Except as the Committee may otherwise permit
pursuant to the Plan, only the Grantee may exercise the Option during the
Grantee’s lifetime and, after the Grantee’s death, the Option shall be
exercisable (subject to the limitations specified in the Plan) solely by the
legal representatives of the Grantee, or by the person who acquires the right to
exercise the Option by will or by the laws of descent and distribution, to the
extent that the Option is exercisable pursuant to this Agreement.

7.     Nature of Grant. In accepting the Option, the Grantee acknowledges that:
(i) the Plan is established voluntarily by the Company, it is discretionary in
nature and it may be modified, amended, suspended or terminated at any time,
unless otherwise provided in the Plan and this Agreement; (ii) the grant of the
Option does not create any contractual or other right to receive future grants
of stock options, or benefits in lieu of stock options, even if stock options
have been granted repeatedly in the past; (iii) all decisions with respect to
future stock option grants, if any, will be at the sole discretion of the Board;
(iv) the Grantee is voluntarily participating in the Plan; (v) in the event that
the Grantee is not an employee of the Company, an Affiliate, or a Subsidiary,
the Option grant will not be interpreted to form an employment contract or
relationship with the Company or with any Affiliate or Subsidiary; (vi) the
future value of the underlying Shares is unknown and cannot be predicted with
certainty; and (vii) the value of Shares acquired upon vesting may increase or
decrease in value, and no claim or entitlement to compensation or damages shall
arise from the termination of the Option or from any diminution in value of the
Option or Shares received upon vesting of the Option, and the Grantee
irrevocably releases the Company and all Affiliates and Subsidiaries from any
such claim that may arise; if, notwithstanding the foregoing, any such claim is
found by a court of competent jurisdiction to have arisen, then, by signing this
Agreement, the Grantee shall be deemed irrevocably to have waived his or her
entitlement to pursue such claim.

--------------------------------------------------------------------------------

8.     Grant Subject to Plan Provisions. This grant is made pursuant to the
Plan, the terms of which are incorporated herein by reference, and in all
respects shall be interpreted in accordance with the Plan. In the event of a
conflict between the terms and conditions of the Plan and the terms and
conditions of this Agreement, the terms and conditions of the Plan shall
prevail. The grant and exercise of the Option are subject to interpretations,
regulations and determinations concerning the Plan established from time to time
by the Committee in accordance with the provisions of the Plan, including, but
not limited to, provisions pertaining to (a) rights and obligations with respect
to withholding taxes, (b) the registration, qualification or listing of the
Shares, (c) changes in capitalization of the Company, and (d) other requirements
of applicable law. The Committee shall have the authority to interpret and
construe the Option pursuant to the terms of the Plan, and its decisions shall
be conclusive as to any questions arising hereunder.

9.     No Stockholder Rights. Neither the Grantee, nor any person entitled to
exercise the Grantee’s rights in the event of the Grantee’s death, shall have
any of the rights and privileges of a stockholder with respect to the Shares
subject to the Option, until certificates for Shares have been issued upon the
exercise of the Option.

10.    Assignment and Transfers. Except as the Committee may otherwise permit
pursuant to the Plan, the rights and interests of the Grantee under this
Agreement may not be sold, assigned, encumbered or otherwise transferred except,
in the event of the death of the Grantee, by will or by the laws of descent and
distribution. In the event of any attempt by the Grantee to alienate, assign,
pledge, hypothecate, or otherwise dispose of the Option or any right hereunder,
except as provided for in this Agreement or the Plan, or in the event of the
levy or any attachment, execution or similar process upon the rights or
interests hereby conferred, the Company may terminate the Option by notice to
the Grantee, and the Option and all rights hereunder shall thereupon become null
and void. The rights and protections of the Company hereunder shall extend to
any successors or assigns of the Company and to the Company’s parents,
Subsidiaries, and Affiliates. This Agreement may be assigned by the Company
without the Grantee’s consent.

11.     Applicable Law. The validity, construction, interpretation and effect of
this instrument shall be governed by and construed in accordance with the laws
of the State of Delaware, without giving effect to the conflicts of laws
provisions thereof.

12.     Notice. Any notice to the Company provided for in this instrument shall
be addressed to the Company in care of Director of Shareholder Services at the
corporate headquarters of the Company, and any notice to the Grantee shall be
addressed to the Grantee at the residential address written beneath the
Grantee’s name below. The Grantee agrees to notify the Company in writing upon
any change in such residential address. Any notice shall be delivered by hand,
sent by telecopy or enclosed in a properly sealed envelope addressed as stated
above, registered and deposited, postage prepaid, in a post office regularly
maintained by the applicable postal service.

--------------------------------------------------------------------------------

        IN WITNESS WHEREOF, the Company has caused its duly authorized officers
to execute and attest this Agreement, and the Grantee has executed this
Agreement, effective as of the Date of Grant.

  NOVELL, INC.       By:________________________________  
Name:______________________________   Title:_______________________________



I hereby accept the Option described in this Agreement, and I agree to be bound
by the terms of the Plan and this Agreement. I hereby further agree that all the
decisions and determinations of the Committee shall be final and binding.

  Grantee:______________________________   Print
Name:___________________________   Residential
Address:___________________________            
                          ___________________________            
                          ___________________________



